United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plymouth Meeting, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-846
Issued: August 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 9, 2006 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a four percent permanent impairment to
each lower extremity, for which he received schedule awards.
FACTUAL HISTORY
The case has been before the Board on two prior appeals. In a decision dated February 1,
2002, the Board found a conflict of medical opinion existed as to whether appellant had an
employment-related permanent impairment to a scheduled member of the body under the Federal
Employees’ Compensation Act.1 The Office referred appellant to Dr. William Schaaf, a Board1

Docket No. 01-1260 (issued February 1, 2002).

certified orthopedic surgeon selected as a referee examiner. In a decision dated November 8,
2002, the Office issued a schedule award for a four percent permanent impairment to each lower
extremity. By decision dated July 8, 2004, the Board found that the referee physician selected
did not resolve the conflict.2 The case was remanded to secure a report from an appropriate
referee examiner. The history of the case is contained in the Board’s prior decisions and is
incorporated herein by reference.
The Office selected Dr. Richard Whittaker, a Board-certified orthopedic surgeon, as a
referee examiner. Dr. Whittaker was provided with a statement of accepted facts and medical
records. In a report dated November 15, 2005, he provided a history and results on examination.
Dr. Whittaker reviewed medical records and noted that the record showed that appellant had
back problems and neurologic symptoms as a result of degenerative spine disease predating his
1994 employment injury. He also noted that the accepted conditions in this case were thoracic
sprain and lumbosacral strain with radiculopathy. Dr. Whittaker further stated, “In my opinion,
and within a reasonable degree of medical certainty, symptoms related to his 1994 injury have
resolved. Appellant has no disability in reference to his 1994 injury. His diagnosis has resolved
from his injury and now his symptoms are related to his degenerative disc disease, which he had
prior to his injury, his obesity, deconditioning and his diabetes. These are all unrelated to his
injury.” Dr. Whittaker noted that he was familiar with the American Medical Association,
Guides to the Evaluation of Permanent Impairment, but this did not apply as symptoms referable
to his employment injury had resolved.
By decision dated December 13, 2004, the Office determined that appellant did not have
more than a four percent permanent impairment to each lower extremity. Appellant requested a
hearing before an Office hearing representative. In a decision dated September 9, 2005, the
hearing representative set aside the December 13, 2004 decision and remanded the case for
further development. He found that the opinion of Dr. Whittaker was not fully rationalized.
The Office requested that Dr. Whittaker submit a supplemental report. In a report dated
November 8, 2005, Dr. Whittaker reviewed the evidence and again opined that the employment
injury had resolved. He noted that orthopedic texts indicate sprain and strains will resolve within
one or two months and therefore scientific evidence showed that symptoms had resolved in
reference to appellant’s work injury. Dr. Whittaker again noted that medical records showed that
appellant had prior back problems and the degenerative disc disease, obesity, diabetes and
deconditioning were not related to the employment injury. He also indicated that diabetes can
cause a peripheral neuropathy. In a report dated January 6, 2006, Dr. Whittaker reiterated his
opinion that residuals of the employment injury had resolved.
By decision dated February 1, 2006, the Office determined that appellant did not have
more than a four percent permanent impairment to each leg.
Appellant requested a hearing, which was held on May 26, 2006. By decision dated
August 9, 2006, the hearing representative affirmed the February 1, 2006 decision.

2

Docket No. 04-835 (issued July 8, 2004).

2

LEGAL PRECEDENT
Section 8107 of the Act provides that, if there is permanent disability involving the loss,
or loss of use of a member or function of the body, the claimant is entitled to a schedule award
for the permanent impairment of the scheduled member or function.3 Neither the Act nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice under the law for all claimants
the Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4
Any permanent impairment must be causally related to an accepted employment injury.5
It is well established that, when a case is referred to a referee examiner for the purpose of
resolving a conflict under 5 U.S.C. § 8123(a), the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual and medical background, must be given special
weight.6
ANALYSIS
In the present case, Dr. Whittaker was selected as a referee examiner to resolve the
conflict regarding an employment-related permanent impairment. He provided reports dated
November 15, 2004, November 8, 2005 and January 6, 2006, which provided a detailed factual
and medical history. In addition, Dr. Whittaker offered an unequivocal opinion that the
employment injury had resolved with no permanent impairment. He explained that appellant had
preexisting degenerative disc disease that was not causally related to the employment injury, and
that appellant suffered from diabetes, obesity and deconditioning. Dr. Whittaker noted that the
accepted conditions in this case were thoracic sprain and lumbar strain with radiculopathy, and
that sprains and strains typically resolved in a short period of time.7 He found that appellant’s
current conditions were degenerative disc disease and diabetes, which were not employment
related. Dr. Whittaker indicated that he was familiar with the A.M.A., Guides but they were not
applicable in this case because the employment injury had resolved.
The Board finds that Dr. Whittaker provided a rationalized medical opinion based on a
complete factual and medical background. As noted above, a rationalized opinion from a referee
examiner is entitled to special weight. Dr. Whittaker represents the weight of the evidence in
this case and the Office properly concluded that appellant was not entitled to an additional
schedule award.
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

Rosa Whitfield Swain, 38 ECAB 368 (1987).

6

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

7

Appellant noted that Dr. Whittaker quoted from an orthopedic textbook. While medical literature itself is not
probative medical evidence, a physician may properly refer to medical literature to support a medical opinion. See
Elizabeth N. Kramm, 57 ECAB
(Docket No, 05-715, issued October 6, 2005).

3

CONCLUSION
The evidence does not establish more than a four percent permanent impairment to each
leg.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 9, 2006 is affirmed.
Issued: August 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

